DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/18/2019, 10/23/2020, 12/16/2020, and 2/10/2021 have been entered and considered by the examiner.  

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  These claims use NB as an acronym without initially defining it.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1, 3, 6, 7, 9-11, 13, 16, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2020/0344576 A1).
Regarding claims 1, 11, and 20, Li teaches a method/system/non-transitory computer readable medium for service-specific group message delivery to narrowband Internet of things (IoT) devices (Abstract; Paras. 0238-0239), the method comprising:
at a network node including at least one processor (Paras. 0238-0239; a an exemplary computing system 90 which may also be used to implement one or more nodes of a network, such as the clients, servers, or proxies illustrated in FIGS. 1-14, 15A-15D, 16, 17A-17C, 18A-18B, 19, 20A-20B, and 21-25; Such computer readable instructions may be executed within a processor, such as central processing unit):
receiving, on a first interface, a request for service-specific group message delivery to narrowband IoT devices supporting a specified service (Figs. 3 and 6; Paras. 0003-0007, 0039, and 0059-0066; a UE may indicate that it is interested in one or more types of application broadcasts, and would like to receive the application data which is delivered by group communication, broadcast, or multicast through the core network; application server may request to form a group for an application during a registration process; i.e. Fig. 3 step 6 shows a message being sent from the SCS/AS to the SCEF to set up a group where the service-specific group message could be read on by the types of application broadcasts, delivery by group communication, broadcast, or multicast, or other ways given the broadness of the claim language. Fig. 6 shows a similar process);
generating, by the network node, a message for service-specific group message delivery for transmission on a second interface, the message including a NB-IoT service information parameter for identifying a narrowband IoT service provided by the narrowband IoT devices supporting the specified service (Figs. 3 and 6; Paras. 0003-0007, 0039, and 0059-0066; a UE may indicate that it is interested in one or more types of application broadcasts, and would like to receive the application data which is delivered by group communication, broadcast, or multicast through the core network; application server may request to form a group for an application during a registration process; i.e. Fig. 3 step 8 shows a message being sent from the SCEF to the BM-SC to activate bearers for these services. Fig. 6 shows a similar process); and
transmitting, from the network node and on the second interface the message for service-specific group message delivery to narrowband IoT devices (Figs. 3 and 6; Paras. 0003-0007, 0039, and 0059-0066; a UE may indicate that it is interested in one or more types of application broadcasts, and would like to receive the application data which is delivered by group communication, broadcast, or multicast through the core network; application server may request to form a group for an application during a registration process; i.e. Fig. 3 step 8 shows a message being sent from the SCEF to the BM-SC to activate bearers for these services. Fig. 6 shows a similar process). 
Regarding claims 3 and 13, Li teaches the limitations of the previous claims.  Li further teaches wherein the network node comprises a network exposure function (NEF), wherein the first interface comprises a T8 interface, and wherein the second interface comprises an Nudm interface (Figs. 8 and 12; Para. 0130; the NEF sends an authorization request to UDM to check whether the SCS/AS is allowed to use broadcast/multicast service for the applications indicated by SCS/AS; i.e. Fig. 8 shows that communications to the UDM are over the Nudm interface and Fig. 12 shows that communications from the SCS/AS to the NEF are over the T8 interface).  
Regarding claims 6 and 16, Li teaches the limitations of the previous claims.  Li further teaches wherein the network node comprises an access management function (AMF), the first interface comprises an Nudm interface and the second interface comprises an N2 interface (Figs. 8, 15A, and 15C; Paras. 0088, 0107, and 0112; In steps 14a and 14b of FIG. 15C, the new AMF may retrieve some broadcast/multicast related subscription information about the UE from the UDM; This requires RAN nodes be aware of broadcast/multicast capability of AMFs which the RAN node connects with. AMF may send this information to RAN nodes when the N2 connection is established between AMF and RAN node; i.e. Fig. 8 shows that communications to the UDM are over the Nudm interface).  
Regarding claims 7 and 17, Li teaches the limitations of the previous claims.  Li further teaches wherein the network node comprises an evolved node B (eNB), the first interface comprises an S1AP interface, and the second interface comprises a radio resource control (RRC) interface (Fig. 4; Para. 0205; data will be transferred on top of S1AP signal between MME and eNB; i.e. the S1AP would be between the MME and the eNB and the LTE-Uu interface would read on the RRC interface as this is well-known in the art that the LTE interface from the eNB to the UE is using RRC commands).  
Regarding claim 9, Li teaches the limitations of the previous claims.  Li further teaches wherein the message comprises a paging message (Paras. 0145-0147; When the MBNF knows that a UE wants to listen to a particular broadcast/multi-cast and the broadcast/multi-cast time is approaching, the MBNF may request that the AMF page the UE and send an indication to the UE that the broadcast/multi-cast time is approaching).  
Regarding claims 10 and 19, Li teaches the limitations of the previous claims.  Li further teaches comprising: receiving, by a narrowband IoT device, the message for service-specific narrowband IoT group message delivery (Figs. 3 and 6; Paras. 0003-0007, 0039, and 0059-0066; a UE may indicate that it is interested in one or more types of application broadcasts, and would like to receive the application data which is delivered by group communication, broadcast, or multicast through the core network; application server may request to form a group for an application during a registration process);
determining, by the narrowband IoT device, whether the service identified by the NB-IoT device service information parameter corresponds to a service provided by the narrowband IoT device (Paras. 0042-0043, 0056, 0066, 0101, 0145-0147, and 0202; network entity, such as a user equipment (UE), may request that a network provide multicast and broadcast services; group message delivery using MBMS has limited applicability and does not support all the scenarios, e.g., UEs not supporting MBMS and UEs located in areas where MBMS is not deployed; If the UE is a constrained device (e.g., temperature sensor), the UE may be in the power saving mode most of the time. Therefore, in the request message, UE may request the network buffer the mobile terminated broadcast data that the UE is supposed to receive; When the MBNF knows that a UE wants to listen to a particular broadcast/multi-cast and the broadcast/multi-cast time is approaching, the MBNF may request that the AMF page the UE and send an indication to the UE that the broadcast/multi-cast time is approaching. This page may cause the UE to begin listening to the broadcast/multi-cast; i.e. the UE determines if the service is provided and if so, the network then pages the UE to wake it up when the network knows that the UE wants to listen);
in response to determining that the service identified by the NB-IoT device service information parameter corresponds to a service provided by the narrowband Io device, initiating wake-up of the narrowband IoT device (Paras. 0042-0043, 0056, 0066, 0101, 0145-0147, and 0202; network entity, such as a user equipment (UE), may request that a network provide multicast and broadcast services; group message delivery using MBMS has limited applicability and does not support all the scenarios, e.g., UEs not supporting MBMS and UEs located in areas where MBMS is not deployed; If the UE is a constrained device (e.g., temperature sensor), the UE may be in the power saving mode most of the time. Therefore, in the request message, UE may request the network buffer the mobile terminated broadcast data that the UE is supposed to receive; When the MBNF knows that a UE wants to listen to a particular broadcast/multi-cast and the broadcast/multi-cast time is approaching, the MBNF may request that the AMF page the UE and send an indication to the UE that the broadcast/multi-cast time is approaching. This page may cause the UE to begin listening to the broadcast/multi-cast; i.e. the UE determines if the service is provided and if so, the network then pages the UE to wake it up when the network knows that the UE wants to listen); and
in response to determining that the service identified by the NB-IoT device service information parameter is not a service provided by the narrowband IoT device, ignoring the message and refraining from initiating wake up of the narrowband IoT device (Paras. 0042-0043, 0056, 0066, 0101, 0145-0147, and 0202; network entity, such as a user equipment (UE), may request that a network provide multicast and broadcast services; group message delivery using MBMS has limited applicability and does not support all the scenarios, e.g., UEs not supporting MBMS and UEs located in areas where MBMS is not deployed; If the UE is a constrained device (e.g., temperature sensor), the UE may be in the power saving mode most of the time. Therefore, in the request message, UE may request the network buffer the mobile terminated broadcast data that the UE is supposed to receive; When the MBNF knows that a UE wants to listen to a particular broadcast/multi-cast and the broadcast/multi-cast time is approaching, the MBNF may request that the AMF page the UE and send an indication to the UE that the broadcast/multi-cast time is approaching. This page may cause the UE to begin listening to the broadcast/multi-cast; i.e. the UE determines if the service is provided and if so, the network then pages the UE to wake it up when the network knows that the UE wants to listen).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 2, 4, 5, 8, 12, 14, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al (US 2020/0344576 A1) in view of Gupta (US 2020/0120475 A1).
Regarding claims 2 and 12, Li teaches the limitations of the previous claims.  Li further teaches wherein the network node comprises a service capability exposure function (SCEF) (Figs. 3 and 6; Para. 0017; In steps 1 to 4 of FIG. 3, an SCS/AS requests Temporary Mobile Group Identity (TMGI) allocation via SCEF; FIG. 6 illustrates an example procedure of configuring necessary information at the SCEF, and HSS, and MME for transferring non-IP data, e.g., per 3GPP TS 23.682).  

Gupta teaches a MulteFire (MF) user equipment (MF UE) includes processing circuitry to configure the MF UE to implement a Reliable Data Service (RDS) protocol (Abstract).  He further teaches wherein the network node comprises a service capability exposure function (SCEF), wherein the first interface comprises a T8 interface, and wherein the second interface comprises an S6a interface (Fig. 1G; Para. 0155; HSS 822 can send access point name (APN) and SCEF routing information to the NH MME 806 via the S6a interface during attach procedure; i.e. Fig. 1G shows the T8 interface being used between the SCS and SCEF and the S6a between the SCEF and HSS). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Gupta with the teachings of Li.  The motivation for doing so would have been to provide an architecture to provide IoT features (Gupta at Para. 0132).
Regarding claims 4 and 14, Li teaches the limitations of the previous claims.  
However, while Li teaches a short message service function (Fig. 10 and para. 0046), he does not specifically disclose wherein the network node comprises a short message service center (SMS-SC). 
Gupta teaches a MulteFire (MF) user equipment (MF UE) includes processing circuitry to configure the MF UE to implement a Reliable Data Service (RDS) protocol (Abstract).  He further teaches wherein the network node comprises a short message Fig. 1G; Para. 0073; CIoT network architecture 140G can further include a mobile services switching center (MSC) 160, MME 121, a serving GPRS support note (SGSN) 162, a S-GW 122, an IP-Short-Message-Gateway (IP-SM-GW) 164, a Short Message Service Service Center (SMS-SC)). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Gupta with the teachings of Li.  The motivation for doing so would have been to provide an architecture to provide IoT features (Gupta at Para. 0132).
Regarding claims 5 and 15, Li teaches the limitations of the previous claims.  Li further teaches wherein the network node comprises a mobility management entity (MME), and the second interface comprises an S1AP interface (Fig. 4; Para. 0205; data will be transferred on top of S1AP signal between MME and eNB; i.e. the S1AP would be between the MME and the eNB and the LTE-Uu interface would read on the RRC interface as this is well-known in the art that the LTE interface from the eNB to the UE is using RRC commands).  
However, Li does not specifically disclose the first interface comprises an S6a interface. 
Gupta teaches a MulteFire (MF) user equipment (MF UE) includes processing circuitry to configure the MF UE to implement a Reliable Data Service (RDS) protocol (Abstract).  He further teaches the first interface comprises an S6a interface (Fig. 1G; Para. 0155; HSS 822 can send access point name (APN) and SCEF routing information to the NH MME 806 via the S6a interface during attach procedure). 
Gupta at Para. 0132).
Regarding claims 8 and 18, Li teaches the limitations of the previous claims.    
However, while Li teaches the term “RAN node” is used herein to refer to a functionality in the RAN that terminates an N2 or N3 reference point (Para. 0053), which one of ordinary skill in the art would know that is the eNB or gNB, he does not specifically disclose wherein the network node comprises a g-node B (gNB), the first interface comprises an N2 interface, and the second interface comprises a radio resource control (RRC) interface. 
Gupta teaches a MulteFire (MF) user equipment (MF UE) includes processing circuitry to configure the MF UE to implement a Reliable Data Service (RDS) protocol (Abstract).  He further teaches wherein the network node comprises a g-node B (gNB), the first interface comprises an N2 interface, and the second interface comprises a radio resource control (RRC) interface (Fig. 1G; Paras. 0042, 0071, and 0109; RAN 110 can include one or more access nodes that enable the connections 103 and 104. These access nodes (ANs) can be referred to as base stations (BSs), NodeBs, evolved NodeBs (eNBs), Next Generation NodeBs (gNBs), RAN nodes, and the like; N2 (between the RAN 110 and the AMF 132); Layer 3 may comprise a radio resource control (RRC) layer, described in further detail below). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Gupta with the teachings of Li.  The Gupta at Para. 0132).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT KRUEGER/           Primary Examiner, Art Unit 2474